DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the all of the limitations within claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In this instance, “a first converter configured to convert a portion of the first laser signal to a first electrical control signal for feeding back to the controller and well as a second converter configured to convert a portion of the second laser signal to a second electrical control signal for output”, which is shown in Fig. 7, but does not disclose “a first optical coupler configured to couple a portion of the first laser signal onto the first optical path between the second resonator and the second converter or a second optical coupler configured to couple a portion of the second laser signal onto the second optical path between the first resonator and the second converter.” As there is no optical path between the second resonator and the second converter that a first laser signal is coupled on”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3 and 6, the claim is dependent upon claim 2 and further recites “wherein the first and second lasers” However, claim 2 recites “wherein the optical source comprises first and second lasers, a coupled opto-electronic oscillator, or an optical parametric oscillator”, such that “first and second lasers” are not the only option that an optical source could comprise of, as it could also be couple opto-electronic oscillator, or an optical parametric oscillator”, such that from the wording use of “or” that there are options as to what the optical source could comprise of and that there would be options other than a first and second lasers. However, claim 3 and 6 recites “wherein the first and second lasers” such that it is addressing the first and second laser option, but the claim scope would be indefinite and confusing in the other situations  in which the optical source an opt-electronic oscillator or an optical parameter oscillator. 
Re claim 4 and 5, these claims are dependent upon claim 3, and do not remedy the issues. The dependent claims 4 and 5 are drawn towards the resonators present in claim 3 according to the two lasers. However, in the condition where the two lasers are not present, it is indefinite if the resonators would also be present. 
Re claim 14, the term “remote” in claim  14is a relative term which renders the claim indefinite. The term “remote” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. According to Merriam-Webster dictionary, “remote” has a plurality of definitions including “separated by an interval or space greater than usual” wherein what is considered usual could vary greatly, “far remoted in space, time, or relation” wherein “far” is also variable, such that it is unclear how far of disparate the element must be to be considered remote.
Re claim 20, the claim recites “a photonic device comprising: 
a first injection-locked laser coupled to a first resonator that is configured to output a first laser signal along a first optical path; 
a second injection-locked laser coupled to a second resonator that is configured to output a second laser signal along a second optical path; 
a controller configured to provide a control signal for controlling both the first and the second injection-locked lasers to control both the first and second laser signals; 
a first converter configured to convert a portion of the first laser signal to a first electrical control signal for feeding back to the controller; 
a second converter configured to convert a portion of the second laser signal to a second electrical control signal for output;
 a first optical coupler configured to couple a portion of the first laser signal onto the first optical path between the second resonator and the second converter; and 
a second optical coupler configured to couple a portion of the second laser signal onto the second optical path between the first resonator and the second converter.”
Specifically the limitations at the end, wherein we understand that the first laser signal is outputted by the first resonator and the second laser signal is output by the second resonator. Furthermore, a first optical path is between the second resonator and the second converter and the second optical path is between the first resonator and the second converter. It would seem that the second optical coupler would couple the output of the second resonator to a path between the first resonator and the second converter, while also have first coupler couple the output of the second resonator and the second converter. This coupling configuration is confusing and indefinite as it is not clear how the resonators are coupled to the converters via these couplers. 
In attempting to figure out the configuration, the closes structure the examiner could find within the specification was Fig. 7. The specification states “FIG. 7 illustrates a photonic LO device 800 employing injection-locked lasers, 702 and 704. Two semiconductor lasers are injection locked to high quality factor (Q) resonators, 706 and 708, which may be WGMRs. The output beam from resonators 706 is fed into a combiner/mixer 710, which also receives the output of resonator 708 via splitter 712. The combined output beam from mixer 710 is applied to a PD 714, where it beats on the PD 714 and generates an electrical signal at a frequency of the beat. That electrical signal is fed back along a feedback line 716 to a phase locked loop (PLL) 718, which controls both of the lasers, 702 and 704, based on an RF reference clock signal from a source 720. Concurrently, a portion of the beam from laser 704 passes through splitter 712 and is applied to a second PD 722 to provide a tunable LO output signal.” ¶ [0045]. However, the coupler, which is the mixer and the splitter, do not seem to couple the second laser signal, which is output of the second resonator on an optical path between the first resonator and the second converter, wherein the second converter converts the second laser signal to a second electrical control signal for output, or even coupled the first laser signal onto the first optical path between the second resonator and the second converter. Hence, the specification did not add any additional clarification of the structure of connection, such that the claim scope remains indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 10, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuse et al (herein Kuse) US PG PUB02019/0028203 and Sakamoto US PG PUB 2017/0141844.
Re claim 1 and 18 Kuse discloses a photonic system comprising: 
an optical source configured to provide first and second optical signals (Fig. 8a includes a CW laser, wherein output from a continuous wave (CW) laser at a carrier frequency fcw is split into two output arms via an optical beam splitter or coupler, generating a 1st and a 2nd output, respectively. ¶ [0006]) mutual coherence (wherein both of the signals are of the same frequency such that they mutually coherent); 
an electro-optical modulator configured to convert an input radio-frequency (RF) signal to an intermediate optical signal using the first optical signal (a MZM or mach-zehnder modulator receives input of 2.57 GHz, and wherein it is disclosed that a single-tone RF signal at 2.57 GHz is fed into the system through the EOMm, which is an MZM in this example ¶ [0054], wherein the output is the intermediate optical signal); 
an optical filter (optical bandpass filter, Fig. 8a) configured to controllably adjust a spectrum of the intermediate optical signal to produce an adjusted intermediate optical signal (a broadband microwave input signal is spectrally divided into several segments by the use of multiple RF bandpass filters ¶ [0030], such that it could be understood that the optical bandpass filter does adjust the spectrum to the intermediate optical signal). 
Kuse discloses that output of the optical bandpass filter, including that of the intermediate optical signal as well as the second optical signal are both input in the 90° optical hybrid and then output to the balanced photodetector. 
To the extent that one does not understand that the hybrid and the photodetector discloses a photomixer configured to convert the adjusted intermediate optical signal to an output electrical signal using the second optical signal, Sakamoto discloses that a public-known balanced detector, wherein the balanced detector includes a first balanced detection unit 40 that obtains and electric signal from photomixer 30 (a 90° hybrid coupler) ¶ [0057]. 
Kuse and Sakamoto are analogous art because they are from the same field of endeavor, processing of optical signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Sakamoto before him or her, to understand the optical hybrid and balanced detectors of Kuse to include the photomixer of the intermediate optical signal and the second optical signal into an electrical signal of Kuse because it combines prior art elements according to known methods to yield predictable results, enabling the reception of the optical signal. 
 Re claim 10, Kuse and Sakamoto disclose all the elements of claim 1, which claim 10 is dependent. Furthermore, Kuse discloses wherein the photomixer comprises a photodiode (wherein the output of the optical hybrid is balanced photodiode Fig. 8a, such that it could be considered part of the photomixer), a nonlinear electro-optical crystalline converter, or a plasmonic converter.  
Re claim 16, Kuse and Sakamoto disclose all the elements of claim 1, which claim 16 is dependent. Furthermore, Kuse discloses wherein the input RF signal is communication signal carrying data (within Fig 8a is a microwave photonics system, it is disclosed that a single-tone RF signal at 2.57 GHz is fed into the system through the EOMm ¶ [0054], and it disclosed that a number of N independent input data streams can be encoded onto the synthesized N microwave carriers, through modulating the EOMds in the N wavelength channels of WDM2. The data modulation can be realized in the format of amplitude modulation (AM), frequency modulation (FM) or phase modulation (PM), depending on the type of EOMd utilized. Advanced modulation formats such as in-phase/quadrature I/Q modulation can also be used just to name an example ¶ [0009], such that it is understood that the microwave or RF signals are modulated with data).  

Claim(s)  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuse and Sakamoto as applied to claim 1 above, and further in view of Allen et al (herein Allen) US PG PUB 2002/0071109.
Re claim 2, Kuse and Sakamoto discloses all the elements of claim 1, which claim 2 is dependent. Furthermore, Kuse discloses that the optical source a single optical source along with an optical coupler. Kuse does not explicitly disclose wherein the optical source comprises first and second lasers, a coupled opto-electronic oscillator, or an optical parametric oscillator.  
However, Allen discloses an exemplary embodiment of a frequency locking system with a feedback to a laser creating a conjunction with an intermediate frequency oscillator and mixer. The receiver 106E of Fig. 6 comprises a second laser 402A operating a local oscillator signal to a coherent detector 210. The frequency locking system 404A maintains the frequency difference between the first laser 202 and the second laser 402A by receiving the optical carrier signal from the first laser and the local oscillator signal from the second laser in generating a feedback signal to the second laser. The feedback signal identifies any additional shift in the local oscillator signal that must be made to maintain the frequency shift between the optical carrier signal of the first laser 202 and the local oscillator signal of the second laser 402A ¶ [0111], such that the second laser source operates as a local oscillator and therefore operates as an optical parametric oscillators. 
Kuse and Allen are analogous art because they are from the same field of endeavor, reception or processing of an optical signal. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Allen before him or her, to modify the optical source of Kuse to include the first and second laser or rather an optical parametric oscillator via the second laser of Allen because it combines prior art elements according to known methods to yield 
	
Claim(s) 7, 11,14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuse and Sakamoto as applied to claim 1 and 18 above, and further in view of Morton et al (herein Morton) US PG PUB 2020/0409229.
Re claim 7 and 19, Kuse and Sakamoto disclose all the elements of claim 1 and 18, which claim 7  and 19 are dependent. Furthermore, Kuse discloses the modulator and the filter, but does not explicitly disclose wherein the electro-optical modulator is configured to generate sidebands on the first optical signal using the input RF signal, and wherein the optical filter is configured to select a particular sideband to produce the adjusted intermediate optical signal.  
However, Morton discloses The same device shown in FIG. 9, 400, can be used for either up-conversion or down-conversion of the input RF signal frequency to the output RF signal frequency, depending on the choice of LO RF frequency 422, the input RF frequency 413, and the chosen tunable filter (417, 424) passbands. For example, a linearized up-conversion system may have an input RF frequency or signal centered on 3 GHz, the upper sideband at +3 GHz being selected in tunable filter 417, and in order to up-convert this RF signal to +39 GHz an optical LO signal must be generated that is 39 GHz away from the chosen sideband (+3 GHz) i.e. an LO RF frequency of 42 GHz would be used if the upper sideband of the optical LO signal is chosen, or an LO RF frequency of 36 GHz would be used if the lower sideband of the optical LO signal is chosen ¶ [0053].  
Kuse and Morton are analogous art because they are from the same field of endeavor, receiving RF communications. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Morton before him or her, to modify the filter of Kuse to include the ability to select a sideband of the modulate RF signal of Morton because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the selection of a better sideband depending on the LO signal or second signal that it would later be combined with. 
Re claim 11, Kuse and Sakamoto discloses all the elements of claim 1, which claim 11 is dependent. Furthermore, Kuse discloses the use of a 90 degree optical hybrid. While Kuse does not explicitly disclose wherein the photomixer is configured to convert the adjusted intermediate optical signal at its output to an electrical signal at an Intermediate Frequency (IF) based on a frequency difference between the adjusted intermediate optical signal and the second optical signal.
Morton discloses a 90 degree optical hybrid in operation with a balanced photodiode where it is understood that when two different signals are input into the 90 degree optical hybrid, that the outputs that are send to the balanced photodetectors wherein the outputs received by the balanced photodetectors includes being based on a frequency difference of the intermediate optical signal and the second optical signal, Fig. 8B. 
Kuse and Morton are analogous art because they are from the same field of endeavor, reception of the optical signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Morton before him or her, to modify the understanding of the optical hybrid Kuse to include the difference between the two signals and therefore the frequency difference pf the two signals of Morton because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the reception of the data of the signals. 
Re claim 14, Kuse and Sakamoto disclose all the elements of claim 1, which claim 14 is dependent. Kuse does not explicitly disclose wherein the photomixer is remote from the optical source, the electro-optical modulator, and the optical filter.  However, Morton discloses within Fig. 8a that shows a linearized I-Q modulator wherein the balanced photodiode 300, which receives the RF output is outside or separate from the I/Q modulator components, which include the modulator as well as splitting components to generate the different light sources within element 300, Fig. 8a. Furthermore, it is disclosed that Standard I-Q implementations can be used to support other modulation formats, e.g. for quadrature phase shift keying (QPSK) and higher order QAM formats, and OFDM, in which two independent inputs are applied to the two (I and Q) modulators (of FIG. 8A), plus a (Prior Art) phase-diversity receiver incorporating a 90° optical hybrid and two balanced photodetectors, as shown in FIG. 8b, replaces the output (second) coupler and single balanced photodetector. ¶ [0049], such that the separate output could also be sent to the hybrid and balanced photodetectors, which would then be considered separate of the I-Q modulator wherein the hybrid and balanced is prior art and therefore well known. 
Kuse and Morton are analogous art because they are from the same field of endeavor, reception of I/Q signals transmitted along RF signals. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Morton before him or her, to modify the modulation components of Kuse to include the ability to be made separate or remote from the photodiode or detectors of Morton because it combines prior art elements accord to known methods to yield predictable results, in this case, enabling the system to be received by multiple components, either a balanced PD a hybrid along with balanced photodetectors, which is a known receiving component. 
Re claim 15, Kuse, Sakamoto, and Morton disclose all the elements of claim 14, which claim 15 is dependent upon. Furthermore, Kuse discloses wherein the input RF signal is a microwave signal (the input RF signal is stated to be a 2.57 GHz, Fig. 8a, wherein a microwave range is between 300 GHz – 300 MHz) or a millimeter (mm) wave signal.  

Claim(s)  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuse and Sakamoto as applied to claim 1 above, and further in view of Han et al (herein Han) US PG PUB 2013/0215483.
Re claim 8, Kuse and Sakamoto disclose all the elements of claim 1, which claim 8 is dependent. Furthermore, Kuse does not explicitly disclose wherein the electro-optical modulator comprises a plasmonic electro-optical modulator or an electro-optic parametric converter.  
However, Han discloses that the plasmonic modulators may be used in various optical apparatuses, including other apparatus known to one of ordinary skill in the art ¶ [0033]. 
Kuse and Han are analogous art because they are from the same field of endeavor, optical communication elements. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Han before him or her, to modify the modulator of Kuse to include the plasmonic electro-optical modulator of Han because it replaced on element with another in order to obtain predictable results, in this case, enabling for the system to modulate the optical signal with an electrical signal as is well known to be used in other optical apparatuses. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuse and Sakamoto as applied to claim 1 above, and further in view of Evans US PG PUB 2022/0013903.
Re claim 9, Kuse and Sakamoto disclose all the elements of claim 1, which claim 9 is dependent. Furthermore Kuse discloses the use of a bandpass optical filter does not explicitly disclose wherein the optical filter comprises a frequency selective phase shifter or a frequency selective delay line.
However, Evans discloses  a wireless communication and sensing networks are becoming increasingly prevalent, particularly for 5G cellular networks and autonomous vehicles. Of importance in such systems is the ability to change the frequency, phase, amplitude, and/or polarization of the propagating electromagnetic field of an RF, microwave, or millimeter wave device, circuit, or surface to enable tuning or dynamically reconfigurable control. Example devices and structures include resonators, oscillators, filters, phase shifters, delay lines, antennae, frequency-selective surfaces, and metamaterials. ¶ [0002], 
Kuse and Evans are analogous art because they are from the same field of endeavor, communication components. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Evnas before him or her, to modify the filters of Kuse to include the phase shifter or frequency-selective surface, such as a delay line, of Evans because it combines prior art elements according to known methods to yield predictable results, which in this case enabling the system to change the frequency of the propagating field, which could be desirable. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuse and Sakamoto as applied to claim 1 above, and further in view of Younce et al (herein Younce) US PG PUB 2020/0382217.
Re claim 13, Kuse and Sakamoto disclose all the elements of claim 1, which claim 13 is dependent. Furthermore, Kuse discloses an optical receiver within an integrated device, but does not explicitly disclose wherein all or a portion of the photonic system is configured as a photonic integrated circuit (PIC).
However, Younce discloses wherein coherent optical receiver comprising a photonic integrate circuit ¶ [0005]. 
Kuse and Younce are analogous art because they are from the same field of endeavor, reception device, especially optical coherent devices. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Younce before him or her, to modify the receiving components of Younce to include the ability to be integrated on a photonic integrated circuit of Younce because it combines prior art elements according to known methods to yield predictable results, in this case, allowing the parts of the receiver to be manufactured and put together in a single package allow for efficient placement. 

Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuse and Sakamoto as applied to claim 16 above, and further in view of Tammisetti US PG PUB 2011/0028146.
Re claim 17, Kuse and Sakamoto discloses all the elements of claim 16, which claim 17 is dependent. Furthermore, Kuse does not explicitly disclose wherein the photonic system is configured for backhaul data transmission.  
However, Tammisetti discloses a communication system wherein in addition to queuing algorithms implemented by the data switch 132, the data switch has routing algorithms to control outgoing data and direct it to the primary pathway 124 or the secondary pathway 126. As discussed above, a conventional switch routes all data on the backhaul link implemented by the microwave unless a problem is detected with microwave transmission ¶ [0027]. 
Kuse and Tammisetti are analogous art because they are from the same field of endeavor, communication system, specifically those that communicate via transmission of microwave transmission, which is a form of RF transmission. 
At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuse and Tammisetti before him or her, to modify the microwave communication element of Kuse to include the use within a system to communicate backhaul data of Tammisetti because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the communication of data within a system. 
	
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 12, the claim is dependent upon claim 1 and further recites the optical source is a tunable dichromatic optical source.  However, the examiner was unable to find, alone or in combination, the use of a tunable dichromatic optical source with the configuration of the components within claim 1 that also provides two signals with mutual coherence. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637


/TANYA T MOTSINGER/Examiner, Art Unit 2637